DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 1-10 and 21-32 are pending.
	Claims 11-20 are withdrawn from further consideration.
	Claims 9 and 28 are amended.
	Claim 32 is newly added.
	Claims 1-10 and 21-32 are being examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “contact curve”, “first galvanometer scanner”, “second galvanometer scanner”, “first mirror”, “second mirror”, “laser source”, “controller”, “microprocessor” and “single delivery head” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
It is expressed that the necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Claim Objections
Claims 5, 7, 9, 10, 24, 26 and 28-29 are objected to because of the following informalities:  
Claims 5
the limitation “cooperative movement” should change to --a cooperative movement--.
The limitation “when executed control” should change to --when executed to control--.
Claim 7, the limitation “cooperative movement” should change to --a cooperative movement--.
Claim 9, the limitation “respective distance” should change to --a respective distance--.
Claim 10, the limitation “cooperative movement” should change to --a cooperative movement--.
Claims 24:
the limitation “cooperative movement” should change to --a cooperative movement--.
The limitation “when executed control” should change to --when executed to control--.
Claim 26, the limitation “cooperative movement” should change to --a cooperative movement--.
Claim 28, the limitation “respective distance” should change to --a respective distance--.
Claim 29, the limitation “cooperative movement” should change to --a cooperative movement--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “controller” in claims 1-2 and 21-22 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “to control the first galvanometer scanner and the second galvanometer scanner/ to selectively control a scan speed and a scan width of the laser beam in both X-axis and Y-axis directions” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Par.0076 cited: “…The scanner used to produce the scan patterns may be automated, for example robotically controller, or may be manually controlled…”as some kind of automatic device with microprocessor, or may be manually controlled.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line with the 112f above, the limitation “controller” in claims 1-2 and 21-22 are indefinite, because it is unclear that what controller is interpreted as, such controller can be interpreted as the operator manually controlling, since the above 112f indicated that such controller can manually control. Clarification is required.
In claim 32, the limitation of “the contact curve having a hollow center” is indefinite, because it is unclear that what the term “hollow center” is referred to, is it “hollow” of materials removed by laser in the center or “hollow” of laser energy in the center? Clarification is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 21-27, 30 and 32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Asai et al (US2011/0090299A1).
Regarding claim 1, Asai discloses a device (scanning unit 5, Asai fig. 5) comprising: 
a first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5),  that oscillates a first mirror (refer to “first mirror” one of the 4A annotated on Asai fig.5); 
refer to “second galvanometer” one of the 4 annotated on Asai fig.5) that oscillates a second mirror (refer to “second mirror” one of the 4A annotated on Asai fig.5); 
a laser source (laser oscillator 1, Asai fig.5) directing a laser beam (refer to “laser beam” annotated on Asai fig.5) into the first mirror (refer to “first mirror” one of the 4A annotated on Asai fig.5); 
a lens (lens 6, Asai fig.5) that focuses the laser beam (refer to “laser beam” annotated on Asai fig.5); and 
a controller (refer to “controlling unit” in Asai Par.0274) configured to control the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “first mirror” one of the 4A annotated on Asai fig.5) so as to create a contact curve (refer to “contact curve” annotated on Asai fig.5) with the laser beam (refer to “laser beam” annotated on Asai fig.5).

    PNG
    media_image1.png
    477
    523
    media_image1.png
    Greyscale


	Regarding claim 2, Asai discloses the controller (refer to “controlling unit” in Asai Par.0274) is further configured to selectively control a scan speed and a scan width of the laser beam (refer to “laser beam” annotated on Asai fig.5) in both X-axis and Y-axis directions [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

	Regarding claim 3, Asai discloses the controller (refer to “controlling unit” in Asai Par.0274) comprises an X-axis speed control input, a Y-axis speed control input, a X-axis scan width input, and a Y-axis scan width input, wherein the X-axis speed control input controls a directional speed of the movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in the X-axis, refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in the Y-axis [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

	Regarding claim 4, Asai discloses a shape (refer to “creates and edits characters” in Asai Par.0275) of the contact curve (refer to “contact curve” annotated on Asai fig.5) is selectively adjustable by way of the X-axis speed control input, the Y-axis speed control input, the X-axis scan width input, and the Y-axis scan width input [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

	Regarding claim 5, Asai discloses the controller (refer to “controlling unit” in Asai Par.0274) comprises a microprocessor (refer to “program unit” in Asai Par.0275) that is programmed with instructions (refer to “input data” in Asai Par.0275) that when executed control cooperative movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) so as to create a circular pattern (refer to “circle” annotated on Asai fig.5 shown) with the laser beam (refer to “laser beam” annotated on Asai fig.5).

	Regarding claim 6, Asai discloses an energy level (refer to “intensity of laser beam” in Asai Par.0275), a pulse duration (it is noted that the pulse duration is inherently disclosed as laser beam on and off when processing an image on recoding medium 7), and a pulse frequency refer to “wavelength” in Asai Par.0266) of the laser source (laser oscillator 1, Asai fig.5) are selectable (refer to Asai Par.0275 and Par.0266).	

	Regarding claim 7, Asai discloses the contact curve comprises any of a circle (refer to “circle” annotated on Asai fig.5 shown) or ellipse created by cooperative movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in both the X-axis and the Y-axis directions [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

	Regarding claim 8, Asai already discloses the contact curve (refer to “contact curve” annotated on Asai fig.5) is created by oscillating the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in claim 1.

Regarding claim 21, Asai discloses a device (scanning unit 5, Asai fig. 5) comprising: 
a first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5),  that oscillates a first mirror (refer to “first mirror” one of the 4A annotated on Asai fig.5); 
a second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) that oscillates a second mirror (refer to “second mirror” one of the 4A annotated on Asai fig.5); 
a laser source (laser oscillator 1, Asai fig.5) directing a laser beam (refer to “laser beam” annotated on Asai fig.5) into the first mirror (refer to “first mirror” one of the 4A annotated on Asai fig.5); 
a lens (lens 6, Asai fig.5) that focuses the laser beam (refer to “laser beam” annotated on Asai fig.5); and 
	a controller (refer to “controlling unit” in Asai Par.0274) configured to control the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “first mirror” one of the 4A annotated on Asai fig.5) so as to create a contact curve (refer to “contact curve” annotated on Asai fig.5) with the laser beam (refer to “laser beam” annotated on Asai fig.5), the controller (refer to “controlling unit” in Asai Par.0274) further comprising an X-axis speed control input, a Y-axis speed control input, a X-axis scan width input, and a Y-axis scan width input, wherein refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “first mirror” one of the 4A annotated on Asai fig.5) in the X-axis, the Y-axis speed control input controls a directional speed of the movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “first mirror” one of the 4A annotated on Asai fig.5) in the Y-axis [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

    PNG
    media_image1.png
    477
    523
    media_image1.png
    Greyscale


	Regarding claim 22, Asai discloses the controller (refer to “controlling unit” in Asai Par.0274) is further configured to selectively control a scan speed and a scan width of the laser beam (refer to “laser beam” annotated on Asai fig.5) in both X-axis and Y-axis directions [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

	Regarding claim 23, Asai discloses a shape (refer to “creates and edits characters” in Asai Par.0275) of the contact curve (refer to “contact curve” annotated on Asai fig.5) is selectively adjustable by way of the X-axis speed control input, the Y-axis speed control input, the X-axis scan width input, and the Y-axis scan width input [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

	Regarding claim 24, Asai discloses the controller (refer to “controlling unit” in Asai Par.0274) comprises a microprocessor (refer to “program unit” in Asai Par.0275) that is programmed with instructions (refer to “input data” in Asai Par.0275) that when executed refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) so as to create a circular pattern (refer to “circle” annotated on Asai fig.5 shown) with the laser beam (refer to “laser beam” annotated on Asai fig.5).

	Regarding claim 25, Asai discloses an energy level (refer to “intensity of laser beam” in Asai Par.0275), a pulse duration (it is noted that the pulse duration is inherently disclosed as laser beam on and off when processing an image on recoding medium 7), and a pulse frequency (refer to “wavelength” in Asai Par.0266) of the laser source (laser oscillator 1, Asai fig.5) are selectable (refer to Asai Par.0275 and Par.0266).	

	Regarding claim 26, Asai discloses the contact curve (refer to “contact curve” annotated on Asai fig.5) comprises any of a circle (refer to “circle” annotated on Asai fig.5 shown) or ellipse created by cooperative movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in both the X-axis and the Y-axis directions [For X-axis and Y-axis  speed and width control; directional speed of the movement of the galvanometer, refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”, Par.0274 cited: “…The power source controlling unit includes a driving electrical power supply for a light source exciting a laser medium, a driving electrical power supply for galvanometer, a power source for cooling such as Peltier device, a controlling section which controls overall operations of the image processing apparatus, and the like…” and Par.0275 cited: “…The program unit is a unit which inputs conditions of the intensity of laser beam, speed of laser scanning, etc. and creates and edits characters etc. to be recorded, for recording or erasing an image, by inputting data in a touch panel or a keyboard…”].

Regarding claim 27, Asai already discloses the contact curve (refer to “contact curve” annotated on Asai fig.5) is created by oscillating the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in claim 21.

Regarding claim 30, Asai discloses the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second” one of the 4 annotated on Asai fig.5) are mounted side by side (refer to Asai fig.5 shown).
	
Regarding claim 32, Asai discloses the contact curve (refer to “contact curve” annotated on fig.5) is a circular (refer to the circle annotated in fig.5) or elliptical pattern produced from the laser beam, the contact curve (refer to the circle annotated in fig.5) having a hollow center (refer to the annotated “circle” surface in fig.5 that is not expose to laser), a leading edge, and a trailing edge (It is noted that any portion of the annotated circle in fig.5 can be considered as “leading edge” or “trailing edge”) .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US2011/0090299A1), in view of Mazz et al (US5266787).
Regarding claim 9, Asai discloses substantially all features set forth in claim 1, Asai does not discloses respective distances that each of the first galvanometer scanner and the second galvanometer scanner oscillates affects the size of the contact curve that is created.
Mazz discloses respective distances [refer to Mazz Col 1 line 68 – Col 2 line 2 cited: “…The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors.…”] that each of the first galvanometer scanner (first motor 60, Mazz fig.3) and the second galvanometer scanner (second motor 70, Mazz fig.3) oscillates affects the size of the contact curve (refer as “contact curve” annotated on Mazz fig.3 shown) that is created.

    PNG
    media_image2.png
    975
    764
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai’s scanning unit with respective distances that each of the first galvanometer scanner and the second galvanometer scanner oscillates affects the size of the contact curve that is created, as taught by Mazz, in order to provide the ability to control size and shape of the scanning pattern [refer to Mazz Col 1 line 68 – Col 2 line 2 cited: “…The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors.…”].

Regarding claim 10, the modification of Asai and Mazz discloses substantially all features set forth in claim 9, Asai further discloses the contact curve (refer to “contact curve” annotated on Asai fig.5) comprises one of a circle or an ellipse created by cooperative movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in both the X-axis and the Y-axis directions [refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”].
Asai does not discloses a first oscillation distance of the first galvanometer scanner differs from a second oscillation distance of the second galvanometer scanner.
Mazz discloses the contact curve (refer as “contact curve” annotated on Mazz fig.3 shown) comprises one of a circle (refer to “Lissajous-style scanning pattern”, it is noted that circle is one of the simplest “Lissajous-style pattern”) or an ellipse (refer to “Lissajous-style scanning pattern”, it is noted that ellipse is also one of the simplest “Lissajous-style pattern”) created by cooperative movement of the first galvanometer scanner (first motor 60, Mazz fig.3) and the second galvanometer scanner (second motor 70, Mazz fig.3) in both the X-axis and the Y-axis directions, and a first oscillation distance1 of the first galvanometer scanner (first motor 60, Mazz fig.3) differs from a second oscillation distance1 of the second galvanometer scanner (second motor 70, Mazz fig.3) [refer to Mazz Col 1 line 61- Col 2 line 6 cited: “…The use of two scanning motors permits multi-line and omni-directional scan patterns to be generated for scanning symbols. For instance, if both x-axis and y-axis scanning is provided, a raster-type scan pattern will be generated for scanning the bar code symbol. A Lissajous-type scanning pattern is available if both scanning motors are driven at sinusoidally-varying rates of speed. The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors. Various scan patterns are described, for example, in U.S. Pat. Nos. 4,251,798, 4,387,297 and 4,871,904. These scan patterns may be used to scan more complex symbols such as two-dimensional bar codes or randomly-oriented symbols…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai’s scanning unit with a first oscillation distance of the first galvanometer scanner differs from a second oscillation distance of the second galvanometer scanner, as taught by Mazz, in order to provide the ability to control size and shape of the scanning pattern [refer to Mazz Col 1 line 68 – Col 2 line 2 cited: “…The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors.…”].

Regarding claim 28, Asia discloses substantially all features set forth in claim 21, Asai does not discloses respective distances that each of the first galvanometer scanner and the second galvanometer scanner oscillates affects the size of the contact curve that is created.
Mazz discloses respective distances [refer to Mazz Col 1 line 68 – Col 2 line 2 cited: “…The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors.…”] that each of the first galvanometer scanner (first motor 60, Mazz fig.3) and the second galvanometer scanner second motor 70, Mazz fig.3) oscillates affects the size of the contact curve (refer as “contact curve” annotated on Mazz fig.3 shown) that is created.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai’s scanning unit with respective distances that each of the first galvanometer scanner and the second galvanometer scanner oscillates affects the size of the contact curve that is created, as taught by Mazz, in order to provide the ability to control size and shape of the scanning pattern [refer to Mazz Col 1 line 68 – Col 2 line 2 cited: “…The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors.…”]

Regarding claim 29, the modification of Asai and Mazz discloses substantially all features set forth in claim 28,Asai further discloses the contact curve (refer to “contact curve” annotated on Asai fig.5) comprises one of a circle or an ellipse created by cooperative movement of the first galvanometer scanner (refer to “first galvanometer” one of the 4 annotated on Asai fig.5) and the second galvanometer scanner (refer to “second galvanometer” one of the 4 annotated on Asai fig.5) in both the X-axis and the Y-axis directions [refer to Asai Par.0273 cited: “…laser beam emitted from the laser oscillator 1 is scanned with high speed rotation over a scanning region of a thermoreversible recording medium 7 with the two mirrors A4 each of which is attached to the galvanometer 4 and faces in one of an X direction and an Y direction, whereby an image is formed or erased on the thermoreversible recording medium 7…”].
Asai does not discloses a first oscillation distance of the first galvanometer scanner differs from a second oscillation distance of the second galvanometer scanner.
Mazz discloses the contact curve (refer as “contact curve” annotated on Mazz fig.3 shown) comprises one of a circle (refer to “Lissajous-style scanning pattern”, it is noted that circle is one of the simplest “Lissajous-style pattern”) or an ellipse (refer to “Lissajous-style scanning pattern”, it is noted that ellipse is also one of the simplest “Lissajous-style pattern”) created by cooperative movement of the first galvanometer scanner (first motor 60, Mazz fig.3) and the second galvanometer scanner (second motor 70, Mazz fig.3) in both the X-axis and the Y-axis directions, and a first oscillation distance2 of the first galvanometer scanner (first motor 60, Mazz fig.3) differs from a second oscillation4 distance of the second galvanometer scanner (second motor 70, Mazz fig.3) [refer to Mazz Col 1 line 61- Col 2 line 6 cited: “…The use of two scanning motors permits multi-line and omni-directional scan patterns to be generated for scanning symbols. For instance, if both x-axis and y-axis scanning is provided, a raster-type scan pattern will be generated for scanning the bar code symbol. A Lissajous-type scanning pattern is available if both scanning motors are driven at sinusoidally-varying rates of speed. The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors. Various scan patterns are described, for example, in U.S. Pat. Nos. 4,251,798, 4,387,297 and 4,871,904. These scan patterns may be used to scan more complex symbols such as two-dimensional bar codes or randomly-oriented symbols…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai’s scanning unit with a first oscillation distance of the first galvanometer scanner differs from a second oscillation distance of the second galvanometer scanner, as taught by Mazz, in order to provide the The size and shape of the pattern can be controlled by adjusting the tilt angles of the mirrors and/or the angular speeds of the scanning motors.…”].

Regarding claim 31, Asai discloses substantially all features set forth in claim 21, Asai does not disclose the first galvanometer scanner and the second galvanometer scanner are mounted together in a single delivery head such as to create a plurality of circle scans side by side or overlapping each other.
	Mazz discloses the first galvanometer scanner (first motor 60, Mazz fig.3) and the second galvanometer scanner (second motor 70, Mazz fig.3) are mounted together in a single delivery head (light weight plastic housing 155, Mazz fig.3) such as to create a plurality of circle scans side by side or overlapping each other [referring to Mazz’s “multi-line and omni-directional”, , “raster-type scan pattern”,“Lissajous-type scanning pattern” and “Various scan patterns are described, for example, in U.S. Pat. Nos. 4,251,798, 4,387,297 and 4,871,904” in Col 1 line 61- Col 2 line 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai scanning unit with the first galvanometer scanner and the second galvanometer scanner are mounted together in a single delivery head such as to create a plurality of circle scans side by side or overlapping each other, as taught by Mazz, in order to provide the option to have various scan patterns [referring to Mazz’s “multi-line and omni-directional”, , “raster-type scan pattern”,“Lissajous-type scanning pattern” and “Various scan patterns are described, for example, in U.S. Pat. Nos. 4,251,798, 4,387,297 and 4,871,904” in Col 1 line 61- Col 2 line 6].

Response to Amendment
With respect to the Drawing Objection: the applicant’s argument and clarification filed on July 22th 2021 and the interview on July 21th 2021 that overcame some of the Drawing objection in the previous office action. 
With respect to the Rejection 112b: the applicant’s argument and amendment filed on July 22th 2021 and the interview on July 21th 2021 that overcame the Rejection 112b in the previous office action. However, the newly added claim has raised another issue of 112b Rejection.

Response to Argument
Applicant's arguments filed July 22th 2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…The Examiner further has interpreted the claims and specifically the word "controller" as used in claims 1-2 and 12-22 as being a means-plus-function element. 
Applicant disagrees that a controller is a means-plus-function element. Applicant does provide an example in the Specification that is non-limiting as identified by the Office…”, in Remark, Page 2. 
The examiner's response: The applicant's arguments above are not persuasive, because:
It is expressed the limitation “controller” fulfill the requirement for 112f, with “generic placeholder”, “functional language”, “insufficient structural to perform claimed function” and insufficient structural modifier”, which shown above in the “Claim interpretation” section.

The applicants argue: “…With respect to a "controller" being a human, Applicant provides no disclosure in the Instant Application that supports a Broadest Reasonable Interpretation (BRI) of a controller to include a human. Applicant specifically notes that a "controller" as claimed does not read on a human, and no examples provided in the Specification refer to a controller as a human. All references to human interaction in the Specification involve either the words "operator" or "user." 
Indeed, BRI must be consistent with the Specification. Words of the claim must be given their plain meaning, unless such meaning is inconsistent with the Specification. The meaning of a controller includes computing hardware and this interpretation is consistent with the Specification…”, in Remark, Page 3.
The examiner's response: The applicant's arguments above are not persuasive, because:
In line with the 112f above, It is further clarified that why the limitation “controller” can be interpreted as human operator because of the specified citation in Paragraph 0076 in the specification, the citation “…may be manually controlled …”. 
It is further expressed that with the 112f claim interpretation of “…may be manually controlled…”, insufficient structural to perform claimed function and insufficient structural modifier, it is well within the broadest reasonable interpretation to interpreted “controller” as “human operator”.


The applicants argue: “…With respect to claims 1 and 21, Applicant claims a contact curve, which, is understood and illustrated to be circular or elliptical in nature. All illustrated examples in Applicant's Drawings show a circular or elliptical contact curve. Furthermore, this claimed contact curve is not a point. Indeed, Applicant's Specification explains how the contact curve or ablation curve is not a point. All examples of a contact curve or ablation curve in Applicant's Specification have a leading edge and trailing edge. That is, the center of the contact curve is empty (see Applicant's Drawings). Finally, the Office relies on FIG. 5 of Asai, which does not depict the actual laser pattern created by the device in Asai. It is speculation for anyone to assert that they know what the shape of the laser beam is in Asai. However, Asai appears to show a laser beam that is focused onto a pinpoint. To be sure, Applicant is not claiming a laser beam focused onto a point or dot, but a laser beam that has been shaped into a contact curve…”, in Remark, Page 4. 
The examiner's response: The applicant's arguments above are not persuasive, because:
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the argument relied on is the disclosed drawing in the specification, “the contact curve is not a point”, and the argument in the remark.
	It is further expressed that the applicant’s argument also implied that the “contact curve” is a visible laser beam pattern that generated by moving the galvanometers in a relative high speed and relative high speed rotational pattern that such visible laser pattern is form constantly, which none of such limitations above are cited in the rejected claims.
Furthermore, it is noted that since applicant did not citing any limitation on what galvanometers speed range and what galvanometers rotational pattern in the rejected claim, and Asai clearly shown in fig.5 that a circle (refer to the annotated “circle” in fig.5) of “contact curve” is created by the laser beam.
It is suggested the applicant to further amend in the limitation that implied in the argument, however, it is also further remind to ensure there is no new matter issue raised when amending the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


     /PHUONG T NGUYEN/     Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                   




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the oscillation distance of X and Y axis is inherent values for how a “Lissajous-type pattern” is form.
        2 It is noted that the oscillation distance of X and Y axis is inherent values for how a “Lissajous-type pattern” is form.